Citation Nr: 0320891	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  99-01 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for lung disease 
(including asbestosis and emphysema, or any other lung 
disease as a result of petroleum poisoning).  

4.  Entitlement to service connection for skin disease of the 
hands, arms, and legs as a result of petroleum poisoning.  

5.  Entitlement to a compensable initial evaluation for 
residuals of an excision of a foreign body from the left 
calf.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On December 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations by 
appropriate VA specialists, including an 
ears, nose, and throat examiner, an 
audiologist, a pulmonologist, and a 
dermatologist.
a.  The examiners must review the 
claims folder and must state that they 
did so.
b.  The examiners should elicit from 
the veteran a detailed history regarding 
the onset and progression of relevant 
symptoms.  
c.  All indicated tests and studies, 
including blood tests, chest x-rays, and 
audiological testing, should be 
accomplished.
d.  As to the claim of service 
connection for bilateral hearing loss and 
tinnitus, provide the veteran with an 
audiological examination.  Thereafter, 
ask the ears, nose, and throat examiner 
to address the following questions:
(i).  Does the veteran currently 
suffer hearing loss in either ear as 
defined by VA?  See 38 C.F.R. § 3.385.
(ii).  Does the veteran currently 
suffer recurrent tinnitus in either ear?  
See 38 C.F.R. § 3.4.85, Diagnostic 
Code 6260.
(iii).  If the veteran is diagnosed 
with hearing loss and/or tinnitus in 
either ear, state whether it is as least 
as likely than not that it is 
attributable to the veteran's military 
service which ended in September 1964.
Note:  In providing the above opinion, 
the examiner must take into account the 
veteran's post-service work history in 
shipyards and construction cites as a 
pipefitter as well as the October 2001 
private audiological examination in which 
it was opined that current hearing loss 
was NOT caused by noise exposure while in 
military service as opposed to the 
November 2001 VA audiological examination 
in which it was opined that current 
hearing loss WAS CAUSED by noise exposure 
while in military service?  The examiner 
must also take into account the 
conflicting opinions as to whether the 
veteran currently has tinnitus in either 
ear.
e.  As to the claim of service 
connection for lung disease (including 
asbestosis and emphysema, or any other 
lung disease as a result of petroleum 
poisoning) ask the pulmonologist to 
address the following questions:
(i).  Does the veteran currently 
suffer from lung disease, including 
asbestosis and/or emphysema?  
(ii).  As to each lung disease 
identified, please provide the specific 
diagnoses for that lung disease (i.e., 
asbestosis, emphysema, . . . etc.).
Note:  If asbestosis is diagnosed, the 
diagnosis must be verified by a chest x-
ray.
(iii).  If the diagnoses includes 
asbestosis, state whether it is as least 
as likely than not that it is 
attributable to the veteran's military 
service which included work as a 
pipefitter at, among other things, a 
submarine repair facility as well as the 
veteran's post-service work history which 
included 30 years of work in shipyards 
and construction cites as a pipefitter.
(iv).  If the diagnoses includes 
emphysema or any other lung disease, 
state whether it is as least as likely 
than not that it is attributable to the 
veteran's military service which included 
work as a pipefitter.
Note:  In providing the above opinion the 
examiner must take into account the 
conflicting medical evidence found in the 
record as to whether the veteran has a 
current diagnosis of asbestosis or 
emphysema, the statements made by the 
veteran's co-workers and Union members 
that there was no asbestosis at the cites 
the veteran worked at following military 
service, and the papers obtained in 
connection with the veteran's asbestos 
law suit.
f.  As to the claim of service 
connection for skin disease of the hands, 
arms, and legs as a result of petroleum 
poisoning, ask the dermatologist to 
address the following questions:
(i).  Does the veteran currently 
suffer from a skin disorder of either the 
hands, arms, or legs?  
(ii).  As to each skin disorder 
identified, please provide the specific 
diagnoses for that disorder and its 
location.
(iii).  As to each skin disorder 
identified, state whether it is as least 
as likely than not that it is 
attributable to the veteran's military 
service which ended in September 1964, 
including his confirmed exposure to 
petroleum products while cleaning fuel 
tanks and/or transferring fuel?
g.  As to the claim for a 
compensable evaluation for residuals of 
an excision of a foreign body from the 
left calf, photographs of the scarring 
should be taken.  Thereafter, ask the 
examiner to address the following 
questions:
(i).  What is the exact location and 
size of each scar of the left calf caused 
by the foreign body or the treatment of 
that injury? 
(ii).  As to each separate scar 
identified, provide an opinion as to 
whether the scarring is superficial, 
poorly nourished, and has repeated 
ulceration; is tender, and/or painful on 
objective demonstration; is superficial 
and unstable (no underlying soft tissue 
damage but there is frequent loss of 
covering skin over the scar); is 
superficial and painful and/or causes 
additional loss in range of motion of the 
left knee or ankle.
(iii).  As to each separate scar 
identified, provide an opinion as to 
whether the scar is a "deep scar" or 
caused loss of motion of either the left 
knee or ankle and covers an (i) area or 
areas exceeding 144 square inches (929 
sq. cm.), (ii) area or areas exceeding 72 
square inches (465 sq. cm.), (iii) area 
or areas exceeding 12 square inches (77 
sq. cm.), or (v) area or areas exceeding 
6 square inches (39 sq. cm.). 
Note:  A deep scar is one associated 
with underlying soft tissue damage.
(iv).  Thereafter, the examiner 
should provide an opinion as to whether 
the injury equates to either a 
"slight," "moderate," "moderately 
severe," or "severe" injury to either 
Muscle Group X, XI, or XII as these terms 
are defined under 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Codes 5310, 5311, 
5312 (2002). 
(v).  Next, the examiner should 
provide an opinion as to whether the 
injury equates to "mild," "moderate," 
or "severe" incomplete paralysis to the 
nerve as these terms are defined under 
38 C.F.R. §§ 4.124, Diagnostic 
Codes 8520, 8521, 8522, 8523, 8524 
(2002).
(vi).  If any of the specifically 
enumerated adverse symptomology is not 
present, the examiner must say so.  
h.  Legible reports of examinations 
must be associated with the record and 
must include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





